Sandler, J. P.
(concurring). If the issue were presented to this court for the first time on this appeal as to whether the record adequately supported the hearing court’s determination that the defendant did not request counsel at the time of his interrogation, I would consider the question a close one. There seems to me merit to Justice Cairo’s argument that the defendant’s statement was ambiguous, that the interrogating officer had a duty to clarify its meaning, and that his failure to do so precludes a finding that the People established their heavy burden of proof on the issue. However this issue was previously presented to this court on defendant’s appeal from his conviction following the first trial. In reversing and remanding for a new trial, on a separate issue, the court unmistakably rejected defendant’s argument on this question and sustained the hearing court’s determination. (See People v Taylor, 68 AD2d 864.) Defendant is here appealing from his conviction following a second trial conducted in accordance with this court’s previous determination. As correctly stated by Judge Lupiano, the test to be applied in this situation is whether or not there was manifest error in the prior determination. I am unable to find in the circumstances presented “a manifest error” that would justify reversing a prior determination of this court on the basis of which the second trial was conducted. I have also considered whether or not there have been developments in pertinent legal principles since the decision of this court on the first appeal on March 29,1979 that would justify a different result now. In People v Cunningham (49 NY2d 203, 205), decided January 15, 1980, the Court of Appeals for the first time squarely held “that once a suspect in custody requests the assistance of counsel, he may not be questioned further in the absence of an attorney.” However, this was not the issue before the court on defendant’s appeal from the first conviction, nor is it the issue before us. The law was quite explicit at the time the first appeal was decided that the statement in issue must be suppressed if defendant had requested counsel at the time of the interrogation. (See, e.g., People v Buxton, 44 NY2d 33.) And although People v Cunningham (supra) might arguably suggest a development *772with regard to a closely related issue that might bear on the question presented, the connection between the two issues seems to me too tenuous to justify a departure from this court’s prior determination. Accordingly, and for the reasons indicated, I am in agreement with the majority of the court that the judgment of the Supreme Court, Bronx County (Bloom, J., at suppression hearing; Sullivan, D., J., at trial and sentence), rendered December 6, 1979, convicting defendant, after a jury trial, of murder in the second degree, should be affirmed.